Exhibit 10.2

Attachment

Each of the following directors and executive officers of Myriad Genetics, Inc.
has entered into the Company’s standard form Indemnification Agreement.

 

Directors and Executive Officer

Execution Date

John T. Henderson, M.D., Chairman of the Board

June 02, 2009

Walter Gilbert, Ph.D., Vice Chairman of the Board

June 02, 2009

Lawrence C. Best, Director

September 16, 2009

Heiner Dreismann, Ph.D., Director

September 16, 2010

Dennis H. Langer, M.D., J.D., Director

June 02, 2009

S. Louise Phanstiel, Director

September 16, 2009

Mark C. Capone,

   President and Chief Executive Officer

June 16, 2009

Alexander Ford,

   President, Myriad Genetic Laboratories, Inc.

July 01, 2015

Gary A. King,                        

   EVP International Operations

June 13, 2013

Jerry S. Lanchbury, Ph.D.,    

   Chief Scientific Officer

June 16, 2009

Richard M. Marsh, Esq.,        

   EVP, General Counsel and
Secretary                                                              

June 16, 2009

Ralph L. McDade,

   President, Myriad RBM, Inc.

June 05, 2014

R. Bryan Riggsbee,              

   Chief Financial Officer and Treasurer

February 23, 2015

Bernard F. Tobin,

   President, Crescendo Biosciences, Inc.

February 23, 2015

Mark Verratti,

   President, Assurex Health, Inc.

September 19, 2017

 

 